THE COURT.
This cause is before the court upon the motion of respondents to dismiss the appeals from the judgment and order denying appellants’ motion for a new trial, upon the ground that appellants have failed to file any points and authorities within the time prescribed by the rules of this court. It appears from the moving papers that the transcript of appeal was filed, after a long extension had been given for filing the same, on May 22, 1897; that after the filing of the transcript appellants were given by respondents an extension of fifty-two days beyond the thirty days allowed by the rules within which to file their points and authorities; that further time was asked by appellants and refused by respondents, and that thereafter appellants obtained from this court a further extension of twenty days, and that no points were filed within said time. We have carefully examined the affidavits presented on behalf of appellants in opposition to the motion, and we find in them no reasonable excuse for not preparing and filing the points and authorities within the long period of time granted them by said extensions.
The motion is granted, and said appeals are dismissed.